                      Case 1:19-cv-03059-DLC Document 53
                                                      52 Filed 08/19/20
                                                               08/18/20 Page 1 of 2




                              August 18, 2020

                              Via ECF
                              Hon. Denise L. Cote
                              United States District Court
                                                                        MEMO ENDORSED
                              Southern District of New York
                              500 Pearl Street, Room 1910
                              New York, NY 10007

                                    Re: Picard v. Clark, No. 19 Civ. 3059 (DLC)

                              Dear Judge Cote,
LEGAL DEPARTMENT              We represent Plaintiff in the above-referenced action. We write to request
National Office               an extension of time for Plaintiff’s counsel to file his motion for attorneys’
125 Broad Street,             fees, related nontaxable expenses, and taxable expenses. This is Plaintiff’s
18th Floor                    first motion for an extension of time.
New York, NY 10004
Tel: (212) 549-2644
Fax: (212) 549-2644           Judgment was entered in Plaintiff’s favor in this matter on August 14,
aclu.org                      2020. Pursuant to Federal Rule of Civil Procedure 54(d)(2) and Local
                              Rule 54.1, the deadline for Plaintiff to submit a motion for attorneys’ fees
Susan N. Herman
President
                              and related nontaxable expenses is August 28, 2020, and the deadline for
                              Plaintiff to seek taxable costs is September 14, 2020.
Anthony D. Romero
Executive Director            Plaintiff requests that his deadline to file a motion for attorneys’ fees,
Richard Zacks                 related nontaxable expenses, and taxable costs be extended to the later of
Treasurer                     either twenty-one days following the last day to appeal from the Judgment
                              in this action or, if any appeal is taken, to twenty-one days following the
                              termination of the appeal (defined as dismissal of the appeal or issuance
                              of the Second Circuit’s mandate). An extension would promote judicial
                              economy by deferring litigation over Plaintiff’s request for attorneys’ fees
                              and costs until after the merits, and Plaintiff’s prevailing party status under
                              42 U.S.C. § 1988(b), have been finally resolved. See, e.g., Mahny Mgmt.
                              Corp. v. Incorporated Vill. of Garden City, 44 Supp. 3d 283, 285–86
                              (E.D.N.Y. 2014).

                              Defendant Magliano does not oppose this motion. Defendant Clark
                              consents to Plaintiff’s request to extend the deadline to twenty-one days
                              after the last day to appeal from the Judgment in this action; however,
                              Defendant Clark opposes Plaintiff’s request to extend the deadline to
                              twenty-one days following the termination of any appeal that may be
                              taken from the Judgment. In support of her position, Defendant Clark
                              asserts that an appeal may take a lengthy amount of time, that she would
                              like this action to be finally resolved, and that denying Plaintiff’s request
                              would not prejudice any party.


                                                           1
     Case 1:19-cv-03059-DLC Document 53
                                     52 Filed 08/19/20
                                              08/18/20 Page 2 of 2




               We appreciate the Court’s attention to this matter.

      Plaintiff shall file any motion
      for attorneys' fees and costs                        Respectfully submitted,
      within twenty-one days of the
      final day to appeal from the                         /s/ Brian Hauss
      Judgment in this action.                             Brian Hauss
                                                           Arianna Demas
      Dated: August 19, 2020                               American Civil Liberties
                                                             Union Foundation
                                                           125 Broad St., 18th Floor
                                                           New York, NY 10004
                                                           (212) 549-2500
                                                           bhauss@aclu.org
                                                           ademas@aclu.org

                                                           Counsel for Plaintiff


CC: All Counsel (by ECF)




                                           2
